Citation Nr: 0307609	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  02-03 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to a disability rating greater than 50 percent 
for post-traumatic stress disorder (PTSD).  

2.  Whether the substantive appeal was timely filed on the 
issue of whether new and material evidence has been received 
to reopen the claim for service connection for residuals of 
left leg injury.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from June 1965 to September 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2001 and August 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.


REMAND

Appellate review is initiated by a notice of disagreement and 
completed substantive appeal after a statement of the case 
has been furnished.  38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. § 20.200 (2002).  A substantive appeal is timely if 
it is received within 1 year of the date the veteran was 
notified of the denial of his claim, or within 60 days after 
the statement of the case was issued, whichever period is 
later.  38 U.S.C.A. § 7105(d)(3); 38 U.S.C.A. § 20.302(b).  A 
notice of disagreement or substantive appeal must be filed 
with the VA office from which the veteran received notice of 
the determination being appealed.  38 C.F.R. § 20.300.  

The crux of the issue concerning the timeliness of appeal is 
the date on which the RO received the veteran's substantive 
appeal.  In this case, the appeal period ended 60 days after 
the issuance of the statement of the case on September 25, 
2000, or November 26, 2000.  The veteran argues that he 
submitted the appeal to his representative, who received it 
on October 19, 2000 and forwarded it to the RO later that 
same day.  The appeal associated with the claims folder 
indeed shows date stamps that appear to support the veteran's 
contentions.  However, the date stamp of receipt by the RO is 
February 26, 2001.  

The veteran's representative asserts that correspondence is 
usually date stamped as received in the mailroom, rather than 
in the Veterans Service Center, as shown on the substantive 
appeal at issue.  He argues that it is possible that the 
substantive appeal was timely received but not properly date 
stamped.  The representative has requested that VA examine 1) 
whether the charge card for the file drawer where the 
veteran's claims folder is stored reflects the folder being 
charged out or being annotated for search because of a 
pending VA Form 9 before February 26, 2001, and 2) whether 
the history of case movement in COVERS (Control of Veterans 
Records) shows that the folder was moved to the appellate 
unit or other unit after October 19, 2000 but before February 
26, 2001.  The Board finds that these requests are not 
unreasonable and are geared toward determining the reason for 
the apparent discrepancy in the date of mailing of the appeal 
by the representative and the date of its receipt at the RO.  
However, these steps must necessarily be taken at the RO, 
where the needed information is maintained.  Therefore, a 
remand is required.  

In addition, the Board observes that the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002), was enacted during the course of this appeal.  
Among other things, the VCAA expands VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  Specifically, upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  The 
notice should indicate what information should be provided by 
the claimant and what information VA will attempt to obtain 
on the claimant's behalf.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Review of the claims folder reveals no attempt by the RO to 
comply with these provisions of the VCAA.  Because the case 
is already being remanded to the RO for development as 
discussed above, the Board finds that it most appropriate for 
the RO to address the VCAA deficiencies on remand.  

Accordingly, this case is REMANDED for the following:

1.  The RO should take the appropriate 
steps to comply with the notice 
requirements of the VCAA with respect to 
each claim on appeal.  

2.  The RO should investigate whether the 
veteran's VA Form 9 was received at the 
RO earlier than February 26, 2001.  
Actions should include, but are not 
limited to, examining the appropriate 
file drawer charge card and history of 
case movement in COVERS for indications 
of case activity that would suggest 
receipt of the veteran's substantive 
appeal after October 19, 2000 but before 
February 26, 2001.  Notes of the steps 
taken and the results should be 
documented in the claims folder.  

3.  The RO should then readjudicate the 
claims for a disability rating greater 
than 50 percent for PTSD and whether the 
substantive appeal was timely filed on 
the issue of whether new and material 
evidence has been received to reopen the 
claim for service connection for 
residuals of left leg injury.  If the 
disposition of either claim remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


